Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 08/07/20 has been entered.
Claims 1-15 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5,     7-8, 10-11, and     13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (“Blind Detection Ambiguity for DCI”, R1-1802898, cited by applicant of record) in view of Samsung (“Remaining Issues on NR Polar Coding”, R1-1801992, cited by applicant of record).

Regarding claims 1 and 7, Huawei discloses a method for operating a communication device in a wireless communication system [Sec. 1 “Introduction”], the method comprising:
determining first information related to an aggregation level for a physical downlink control channel (PDCCH) (1/2/4/8/16 [Sec. 2 “Proposal”) and second information related to a mother code size for a polar code (Mother code length/positions [Sec. 2 “Observation”]),
wherein the aggregation level is related to a first level to a fifth level (1/2/4/8/16 [Sec. 2 “Proposal”]), and
wherein the second information is determined based on the first information [Sec. 2 “Observation”];
determining whether the first information is determined to the third level (1/2/4/8 are distinguished based on PDCCH rate matching mode and code parameters [Sec. 2 “Observation”]); and
generating a cyclic redundancy check (CRC) block comprising a masking sequence of a first type [Sec. 3]. upon deciding that the first information is determined to the third level [Sec. 2 “Observation”].
Although Huawei discloses mother code, as discussed above, Huawei does not explicitly disclose wherein the mother code size is related to a first size to a third size. However, these concepts are well known as disclosed by Samsung.
In the same field of endeavor, Samsung discloses:
wherein the mother code size is related to a first size to a third size [Sec. 2 Tbl. 1],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei with Samsung. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of using different scrambling schemes [Samsung Sec. 1 “Introduction”].
claim 7, Huawei additionally discloses a communication device comprising: a transceiver transmitting and receiving a radio signal; and a processor operatively coupled with the transceiver [Sec. 1 “Introduction” (Inherent)].

Regarding claims 2 and 8, Huawei and Samsung disclose everything claimed, as applied above.
Huawei further discloses:
further comprising generating a CRC block comprising a masking sequence of a second type upon deciding that the first information is determined to any one of the first level, the second level, the fourth level, and the fifth level [Sec. 2 “Proposal”].

Regarding claims 4 and 10, Huawei and Samsung disclose everything claimed, as applied above.
Huawei and Samsung further disclose:
wherein the first level to the fifth level correspond to { 1, 2, 4, 8, 16} [Huawei Sec. 2 “Proposal”], and
wherein the first size to the third size correspond to {128, 256, 512} [Samsung Sec. 2 Tbl. 1].

Regarding claims 5 and 11, Huawei and Samsung disclose everything claimed, as applied above.
Huawei and Samsung further disclose:
wherein the second information is determined to the first size when the determined first information is related to the first level (First [Samsung Sec. 2 Tbl. 1]),
wherein the second information is determined to the second size when the determined first information is related to the second level (Second [Samsung Sec. 2 Tbl. 1]), and
wherein the second information is determined to the third size when the determined first information is related to any one of the third level to the fifth level (Third through fourth [Samsung Sec. 2 Tbl. 1], where third through fifth are indicated in Huawei Sec. 2).

Regarding claim 13, Huawei discloses a method of operating a communication device in a wireless communication system [Sec. 1 “Introduction”], the method comprising:
acquiring information on a size of a transmission resource related to a physical downlink control channel (PDCCH) (1/2/4/8/16 [Sec. 2 “Proposal”).
Although Huawei discloses mother code, as discussed above, Huawei does not explicitly disclose wherein the mother code size is related to a first size to a third size. However, these concepts are well known as disclosed by Samsung.
In the same field of endeavor, Samsung discloses:
performing PDCCH blind polar decoding on a candidate state for an aggregation level based on the information according to a predetermined order [Sec. 2 Tbl. 1],
wherein a mother code size to be applied to the PDCCH blind polar decoding is determined according to the predetermined order [Sec. 2 Tbl. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei with Samsung. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of using different scrambling schemes [Samsung Sec. 1 “Introduction”].

Regarding claim 14, Huawei and Samsung disclose everything claimed, as applied above.
Huawei and Samsung further disclose:
wherein the candidate set for the aggregation level corresponds to {1, 2, 4, 8, 16} [Huawei Sec. 2 “Proposal”], and
wherein the mother code size corresponds to {128, 256, 512} [Samsung Tbl. 1].

Regarding claim 15, Huawei and Samsung disclose everything claimed, as applied above.
Huawei and Samsung further disclose:
wherein the mother code size is determined to '128' [Samsung Sec. 2 Tbl. 1] when the candidate set is related to '1' [Huawei Sec. 2],
wherein the mother code size is determined to '256' [Samsung Sec. 2 Tbl. 1] when the candidate set is related to '2' [Huawei Sec. 2], and
wherein the mother code size is determined to '512' [Samsung Sec. 2 Tbl. 1] when the candidate set is related to '4', '8', or'16' [Huawei Sec. 2].

Claims 3, 6 and 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei and Samsung as applied to claims 1 and 7 respectively, and further in view of Ge (US 20170366199 A1, cited by applicant of record).

Regarding claims 3 and 9, Huawei and Samsung disclose everything claimed, as applied above.
Although Huawei and Samsung disclose based on the second information, as discussed above, Huawei and Samsung do not explicitly disclose further comprising: generating a payload based on control information related to the PDCCH and the generated CRC block; performing a procedure of applying channel coding to the payload; and transmitting to a second communication device the payload to which the channel coding is applied. However, these concepts are well known as disclosed by Ge.
In the same field of endeavor, Ge discloses further comprising:
generating a payload based on control information related to the PDCCH and the generated CRC block [par. 0134];
performing a procedure of applying channel coding to the payload [par. 0134]; and
transmitting to a second communication device the payload to which the channel coding is applied [par. 0134].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei and Samsung with Ge. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of allowing for simple yet efficient processing of PDCCH, as well as sending control data to a UE [Ge par. 0132, 134].

Regarding claims 6 and 12, Huawei and Samsung disclose everything claimed, as applied above.
Although Huawei and Samsung disclose first to fifth level of the aggregation level, as discussed above, Huawei and Samsung do not explicitly disclose wherein the levels are related to the number of control channel elements (CCEs) for the PDCCH. However, these concepts are well known as disclosed by Ge.
In the same field of endeavor, Ge discloses:
wherein the levels are related to the number of control channel elements (CCEs) for the PDCCH [par. 0132].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei and Samsung with Ge. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of allowing for simple yet efficient processing of PDCCH, as well as sending control data to a UE [Ge par. 0132, 134].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419